Citation Nr: 0908806	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-07 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to an increased disability rating for left 
spontaneous pneumothorax, currently evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which included a grant of 30 percent for 
service-connected residuals of left spontaneous pneumothorax 
effective April 20, 2004.

A hearing was scheduled before the Board at the RO in 
September 2007.  That hearing was postponed by the Veteran's 
request.  The Veteran then timely withdrew his hearing 
request in June 2008.  38 C.F.R. § 20.704 (2008).

The Veteran's claim for an increased rating for a left 
spontaneous pneumothorax must be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, to ensure 
compliance with applicable law.  VA will notify the Veteran 
if further action is required on his part.


FINDINGS OF FACT

1.	The Veteran is not shown to have had combat with the enemy 
while serving on active duty.

2.	The Veteran is diagnosed with PTSD.

3.	The Veteran's claimed in-service stressors have not been 
corroborated.

4.	The Veteran does not have a hearing loss disability for VA 
compensation purposes.



CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The criteria for the establishment of service connection 
for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in May 2004 and March 2006 that 
fully addressed all notice elements.  

In the letter sent in May 2004, the RO provided timely notice 
to the Veteran regarding what information and evidence is 
needed to substantiate a claim for service connection, as 
well as specifying the information and evidence to be 
submitted by him, the information and evidence to be obtained 
by VA, and the need for him to advise VA of or submit any 
further evidence that pertained to his claim.
As is noted below, the claim of service connection for PTSD 
is presently denied on the primary basis that the Veteran's 
claimed stressors have not been corroborated, due to the lack 
of information submitted by the Veteran to conduct adequate 
development. The Veteran was requested to provide such 
information by letter dated in May 2004, but did not respond 
until after the claim was initially denied. Although he 
submitted further information, his responses were not 
adequate for the 
U.S. Army and Joint Services, Records Research Center (JSRRC) 
to conduct meaningful research, and the Veteran was so 
advised by correspondence dated in December 2005 and April 
2006. 38 U.S.C.A. §  5107(a) (Mandating that a claimant for 
VA benefits has the responsibility to present and support the 
claim).  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the March 2006 letter that an effective date 
would be assigned if his claim was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA 
to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.   The Veteran underwent a 
VA examination in August 2004.  The Board concludes that 
all available evidence that is pertinent to the claim 
decided herein has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issues.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the Veteran, the Board finds that defect 
would not be more than harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F. 3d 534, 549 (Fed. 
Cir. 1998).  There is no evidence of any failure on the part 
of VA to further comply with VCAA, and the appeal is ready 
for review.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. at 473.  



Analyses of the Claims

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995). 

Service connection for PTSD

The Veteran alleges that he has PTSD, which was caused by 
stressors during active duty service. Having carefully 
considered the record, the Board finds that the evidence does 
not contain credible supporting evidence to verify the 
Veteran's alleged stressors. Thus, the Veteran's claim for 
service connection for PTSD will be denied.
In addition to the general provisions of law relative to 
service connection, in order to establish service connection 
for PTSD, there must be (1) medical evidence establishing a 
diagnosis of the disorder, (2) credible supporting evidence 
that the claimed in-service stressors actually occurred, and 
(3) a link, established by medical evidence, between the 
current symptomatology and the claimed in-service stressors. 
38 C.F.R. § 3.304(f).

The criteria for a diagnosis of PTSD are not established by 
VA. Instead, the appellate courts and VA have recognized that 
a diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV). See 38 
C.F.R. §§ 3.304(f) and 4.125(a); Cohen v. Brown, 10 Vet. App. 
128, 140-41(1997). 

The Veteran's service treatment records do not contain any 
complaints or findings of a psychiatric disorder, including 
on discharge examination in December 1970. The Veteran's 
private medical records dated in February 2004 indicate a 
history of depression and anxiety.  The records indicate that 
he was taking Celexa and undergoing some psychotherapy for 
treatment.  At a VA examination in August 2004, the examiner 
found that the Veteran had symptoms of PTSD and diagnosed him 
accordingly.

With regard to in-service stressors, the evidence necessary 
to establish that the claimed stressor actually varies 
depending on whether it can be determined that the Veteran 
"engaged in combat with the enemy." 38 U.S.C.A. § 1154(b); 
38 C.F.R. 3.304(d).  If it is determined through military 
citation or other supportive evidence that a Veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the Veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary. 38 C.F.R. § 
3.304(f).


The evidence in this case does not serve to show that the 
Veteran was engaged in combat with the enemy. He was not 
awarded any medals or decorations indicative of combat, and 
although he served as a deck crew member of an Naval Attack 
fighter squadron, he has not alleged nor does the record show 
that he participated in combat action within the meaning of 
the law. See VAOPGCPREC 12-99 ((VA General Counsel 
Precedential Opinion holding that the ordinary meaning of the 
phrase "engaged in combat with the enemy," as used in 38 
U.S.C. § 1154(b) [and the implementing regulation 38 C.F.R. § 
3.304(d) & (f)], requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality. The issue of 
whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) must be resolved on a case-by-case basis)); see also 
38 U.S.C.A 
§ 1154(b) (Providing in substance that in the case of 
veterans of combat, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service- 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary).

Because the service personnel records were prepared with the 
specific purpose of recording the Veteran's military 
occupational specialty and duties, they are akin to official 
records, which enjoy a high degree of probative value in the 
law. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing 
that although formal rules of evidence do not apply before 
the Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision.); see also LILLY'S: AN INTRODUCTION 
TO THE LAW OF EVIDENCE, 2nd Ed. (1987). Therefore, the 
provisions of 38 U.S.C.A. § 1154 are not applicable in this 
case.

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the Veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Once independent 
verification of the stressor event has been submitted, the 
Veteran's personal exposure to the event may be implied by 
the evidence of record. A Veteran need not substantiate his 
actual presence during the stressor event; the fact that the 
Veteran was assigned to and stationed with a unit that was 
present while such an event occurred may strongly suggest 
that he was, in fact, exposed to the stressor event. See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  Furthermore, it has been 
held that a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau, 9 Vet. App. at 396; Cohen, 10 Vet. App. at 142.  

The Veteran asserts that his PTSD was caused by stressful 
events to which he was allegedly exposed in service, 
including witnessing accidents on the flight deck of the ship 
to which he was assigned. Specifically, the Veteran claims 
that he saw one person get run over by a fire truck; one 
person walk into the propeller of an airplane; a third 
person's foot cut off by a catapult; and a pilot, whose 
parachute the Veteran had rigged, presumably die in a crash.  
The Veteran was unable to provide specific dates for these 
events or the units of the persons involved, but stated that 
all events occurred between 1967 and 1969.  The Veteran 
listed the names of two individuals, who were injured or 
killed in non-combat incidents.

The Veteran's claimed stressors have not been corroborated.  
Specifically, the VA determined that the information provided 
by the Veteran is insufficient to send to the Joint Services 
Records Research Center or to allow meaning research of 
Records Administration records.  The Veteran was notified on 
May 2004, October 2004, December 2005, April 2006 and June 
2007 that more information is required before his stressors 
can be verified.  To date, no additional information has been 
provided.  The Veteran's accounts are therefore 
unsubstantiated, and the claim is denied on this basis.  
Without credible supporting evidence for the Veteran's 
allegations of in service stressors, the Veteran's claim for 
PTSD is denied. 38 C.F.R. § 3.304(f) (2008).

In summary, because all of the elements required for a 
finding of service connection for PTSD are not shown, the 
preponderance of the evidence is against the Veteran's claim. 
Consequently, the doctrine of reasonable doubt is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing 
loss. Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claim 
and the appeal will be denied. The Veteran does not have a 
hearing loss disability, as that term is defined by 
applicable law. 

In addition to the provisions regarding service connection 
discussed above, certain diseases, including sensorineural 
hearing loss, may be presumed incurred in service if shown to 
have manifested to a compensable degree within one year after 
the date of separation from service. 38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000,  
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
dB or greater; or when speech recognition scores using the 
Maryland CNC test are less than 94 percent.  38  C.F.R. § 
3.385.  

Puretone thresholds on audiological evaluation at service 
entrance and service discharge were 25 db or lower at all 
relevant frequencies.  

The Veteran was afforded a VA examination to assess his 
hearing loss in August 2004. The results of that exam, in 
puretone thresholds, in decibels, are as follows:


1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right ear
15
15
15
20
Left ear
15
5
15
35

The average puretone thresholds are 16 decibels in the right 
ear and 18 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and of 94 percent in the left ear.

According to an October 2004 VA report, the Veteran had 
sensorineural hearing loss that was most likely due to 
service.  However, the audiological results are not 
considered hearing loss for VA purposes.  38 C.F.R. § 3.385.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability. See 
38 U.S.C.A. § 1110. Accordingly, where, as here, there is no 
competent evidence to establish that the Veteran has the 
extent of bilateral hearing loss needed to constitute a 
disability under section 3.385, the current disability for 
which service connection is sought is not established, and 
thus, there can be no valid claim for service connection. See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). In this case, the 
claim for service connection for bilateral hearing loss must 
be denied because the first essential criterion for a grant 
of service connection, evidence of current disability, has 
not been met. 

As the Veteran is not shown to meet the criteria for a 
bilateral hearing loss disability for VA purposes, the claim 
for service connection for bilateral hearing loss must be 
denied. In reaching this conclusion, the Board has considered 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not for application in the instant appeal. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for PTSD is denied.

Service connection for bilateral hearing loss is denied.


REMAND

The Board finds that additional evidentiary development is 
needed before it can adjudicate the claim for a disability 
rating higher than 30 percent for the Veteran's left 
spontaneous pneumothorax.  A remand is required because the 
Veteran has not been afforded an adequate compensation 
examination to assess the severity of this disorder.  

The Veteran was afforded a pulmonary examination for VA 
compensation purposes in August 2004.  The report shows that 
the Veteran had moderate obstructive lung disorder with a 
good bronchodilator response.  Premedication findings were 
FEV-1/FVC at 67 percent, and post medication findings were 
FEV-1/FVC at 67 percent.  Additional treatment records from 
1995 through 2004 show ongoing treatment for the Veteran's 
lung condition.

However, the pulmonary function testing at that time did not 
include all necessary findings to accurately evaluate his 
pulmonary disorder under the applicable rating criteria for 
restrictive lung disease.  In particular, the test did not 
include a finding for the predicted value of the Veteran's 
Forced Expiratory Volume (FEV-1) in one second or the 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)).  The examiner also failed 
to discuss whether the Veteran's pulmonary disorder is 
manifested by cor pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, episodes of acute respiratory 
failure, a requirement of outpatient oxygen therapy, or the 
maximum exercise capacity as measured by oxygen consumption 
with cardiac or respiratory limitation, each of which are 
listed in the criteria for a 100 percent rating.  See 38 
C.F.R. § 4.97, Diagnostic Code 6843 (2008).  

Consequently this examination report is inadequate for rating 
purposes, thereby requiring that the Veteran be afforded 
another pulmonary examination in order to accurately assess 
the severity of his pulmonary disorder.  See 38 U.S.C.A. § 
5103A; see also Massey v. Brown, 7 Vet. App. 204 (1994) 
(holding that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria).

Accordingly, this case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran 
and request that he identify all health 
care providers who have treated him for 
his service-connected left spontaneous 
pneumothorax since June 2005, the date of 
the most recent treatment records on 
file.  After securing any appropriate 
consent from the Veteran, VA must attempt 
to obtain copies of all treatment records 
identified by the Veteran that have not 
been previously secured.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform the Veteran and his 
representative of this and request them 
to provide copies of the outstanding 
medical records.  

2. The Veteran should be afforded another 
pulmonary examination to determine the 
current severity of his service-connected 
left spontaneous pneumothorax.  The 
following considerations will govern the 
examination:

a. The claims folder, and a copy of 
this remand, will be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge such receipt and review in 
any report generated.

b. All necessary testing should be 
done, to include a pulmonary function 
test and any other appropriate testing.  
The examiner should review the results 
of any testing prior to completion of 
the examination report.

c. The results of the pulmonary 
function test should be recorded in the 
appropriate manner for rating purposes, 
to include: (a) the percentage of 
predicted FEV-1 and FEV-1/FVC; (b) the 
percentage of predicted of DLCO (SB).  
The examiner should also determine 
whether the Veteran has any of the 
following symptoms:  (i) cor pulmonale 
(right heart failure), or (ii) 
pulmonary hypertension (shown by Echo 
or cardiac catheterization), or (iii) 
right ventricular hypertrophy, or (iv) 
a requirement of outpatient oxygen 
therapy, or (v) maximum exercise 
capacity of less than 20/ml/kg/min as 
measured by oxygen consumption with 
cardiac or respiratory limitation.

3. The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4. Following completion of the foregoing, 
the AMC/RO must review the claims folders 
and ensure that all required developmental 
actions have been conducted and completed in 
full.  The AMC/RO must then readjudicate the 
claim for an evaluation in excess of 30 
percent.  If the claim is not granted to the 
Veteran's satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


